DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on February 4, 2022, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-13, and 54 of US 11277784 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11277784 B2
1. A wireless communications device for acting as a relay node of a wireless communications network, the wireless communications device comprising: circuitry configured to select, when the wireless communications device is in a radio resource control (RRC) idle mode, an infrastructure equipment forming part of the wireless communications network to provide a network interface with a core network part of the wireless communications network via the selected infrastructure equipment; transmit uplink radio signals to the selected infrastructure equipment, the uplink radio signals representing uplink data received from one or more communications devices for transmission to the core network, when the wireless communications device is operating as the relay node; and receive downlink radio signals from the selected infrastructure equipment, the downlink radio signals representing downlink data for transmission to one or more communications devices received from the core network part of the wireless communications network, when the wireless communications device is operating as the relay node, wherein the circuitry is configured to select the infrastructure equipment from a plurality of infrastructure equipment to provide the network interface in response to receiving, from the selected infrastructure equipment, an indication that the selected infrastructure equipment has a capability to form the network interface for the wireless communications device, and the circuitry is configured to select the infrastructure equipment in a case that the wireless communications device receives an indication in system information that the selected infrastructure equipment is reserved for operator use.
1. A wireless communications device for acting as a remote node of a wireless communications network, the wireless communications device comprising transmitter circuitry for transmitting radio signals via wireless access interface of a radio access network part of the wireless communications network, receiver circuitry for receiving radio signals transmitted via the wireless access interface of the radio access network part, and controller circuitry configured to select, when the wireless communications device is in an idle mode in which it has not established a connection to the wireless communications network, an infrastructure equipment forming part of the radio access network of the wireless communications network to provide a network interface with a core network part of the wireless communications network via the selected infrastructure equipment, which acts as a relay node, to control the transmitter circuitry to transmit radio signals via a network interface reverse channel to the selected infrastructure equipment acting as the relay node, the radio signals representing uplink data received from one or more communications devices for transmission to the core network, when the wireless communications device is operating as the remote node, and to control the receiver circuitry to receive radio signals via a network interface forward channel from the selected infrastructure equipment acting as the relay node, the radio signals representing downlink data for transmission to one or more communications devices received from the core network part of the wireless communications network, when the wireless communications device is operating as the remote node.

6. A wireless communications device as claimed in claim 1, wherein the controller circuitry is configured when in the idle mode to select the infrastructure equipment from a plurality of infrastructure equipment to provide the network interface in response to receiving, using the receiver circuitry, from the selected infrastructure equipment an indication that the selected infrastructure equipment can form the network interface for the wireless communications device, or if the indication is not received selecting a different one of the plurality of infrastructure equipment to form the network interface.

7. A wireless communications device as claimed in claim 6, wherein the controller circuitry is configured to select the infrastructure equipment even if the receiver circuitry receives an indication in the system information that the selected infrastructure equipment is reserved for operator use.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 13
Claim 14
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19 
Claim 20

	As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claims 1, 6, and 7 of US 11277784 B2. The difference between the compared claims consists merely in the wording and order of the limitations; and that in some instances the former is a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claims 12 and 20 claim the same subject matter of claim 1; therefore, similar rejection rationale applies.
	Dependent claims 2-11 and 13-19 are similarly rejected according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., relay UE connecting remote UE in a wireless network.

US 11102754 B2		US 11057937 B2		US 10980002 B2
US 10917918 B2		US 10904933 B2		US 10764825 B2
US 10743230 B2		US 10694579 B2		US 10694493 B2
US 20200059292 A1	US 20200037218 A1	US 20190372690 A1
US 10314057 B1		US 10142999 B2		US 10129928 B2
US 10117223 B1		US 20180110001 A1	US 20180092017 A1
US 20180084478 A1	US 20180048986 A1	US 9516625 B2
US 20160337954 A1	US 20150036528 A1	US 8843241 B2
US 20040063451 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 30, 2022